DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallenbach et al. (US 5,205,581).
In Re claims 1, Kallenbach et al. disclose a vibration damper (1), comprising: a hydraulic device (1) for damping vibrations (see fig. 1); and a shut-off valve (10) connected fluidically to the hydraulic device, wherein the shut-off comprises a valve housing and is a 3-way valve with an adjustable shut-off plunger element (22), a first connector (see line 2), a second connector (see line 20), and a third connector (see line 2a).  The examiner points out that Kallenbach et al. disclose a pump (6), and fillable hydraulic reservoir (5).  The examiner further points out that the “pump” and “filling 
In Re claim 3, see shut-off portion/position (31) in fig. 2.
In Re claim 4, see valve plunger/slide (22) in fig. 2.
In Re claim 6, see connectors (2, 2a, 20) which are all angled 90 degrees to the longitudinal axis of the shut-off valve (see fig. 2).

Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarrabi et al. (US 2009/0250021).
In Re claim 9, Zarrabi et al. disclose a 3-way shut-off valve (110; fig. 3a) comprising: a valve housing (112) and an adjustable shut-off plunger element (see 124a, 135a; 124b, 135b) with a closed position (see 122a and 124a in fig. 3a) between inlets (114a, 114b) and outlets (116a, 116b), wherein the plunger is axially movable and projects beyond the vale housing (see 135a, 137a, and par. 0046).  The examiner further points out that the limitations regarding the vibration damper and connections are recited in a for clause, and are thus interpreted to be merely a recitation of an intended use of the shut-off valve, and hold no patentable weight.
In Re claim 12, see top and bottom portions of the housing, rails (140a, 140b), and associated seals (134a, 134b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kallenbach et al. (US 5,205,581) as applied to claim 1 above, and further in view of BWGAT (AT 403725 B).
In Re claim 7, Kallenbach et al. disclose the claimed invention with the exception of failing to specifically disclose that two of the outlets of the valve are positioned 90º to each other.
BWGAT teach a shut-off valve (fig. 1) with a slide (4) and outlets (21, 31) that are positioned 90º to each other thru the shut-off valve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shut-off valve of Kallenbach et al. to include outlets positioned 90º to each other, as taught by BWGAT, simply to meet packaging and space constraints.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.

Response to Arguments
Applicant's arguments filed 08 December 2020 have been fully considered but they are not completely persuasive.
In response to applicant's argument that Kallenbach et al. fail to teach a connector for a pump and a connector for a filling device, the examiner points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the claims are drawn to the valve, which need only be a 3-way valve to satisfy the patentable claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657